 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Jose Daniel Moreno-Pina

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00014-RFB-NJK
11                  Plaintiff,                            STIPULATION TO CONTINUE
12                                                        SENTENCING HEARING
            v.
                                                          (Sixth Request)
13   JOSE DANIEL MORENO-PINA,
14                  Defendant.
15
16          IT    IS    HEREBY        STIPULATED         AND         AGREED,   by   and   between
17   Nicholas A. Trutanich, United States Attorney, and Susan Cushman, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public
20   Defender, counsel for Jose Daniel Moreno-Pina, that the Sentencing Hearing currently
21   scheduled on April 13, 2020 at 1:00 p.m., be vacated and continued to a date and time
22   convenient to the Court, but no earlier than sixty (60) days.
23          The Stipulation is entered into for the following reasons:
24
25
26
 1          1.        On March 11, 2020, the World Health Organization officially classified
 2   COVID-19 a pandemic.1 Governor Steve Sisolak declared a State of Emergency in Nevada on

 3   March 12, 2020. On March 16, 2020, the CDC recommended that all in-person events

 4   consisting of 10 or more people be postponed or cancelled throughout the United States.2

 5          2.        As of April 6, 2020, Nevada has 1,953 confirmed COVID-19 cases and 46

 6   deaths.3 Also, as of April 6, 2020, the new strain of coronavirus which causes COVID-19, has

 7   infected over 1.3 million people, leading to at least 73,916 deaths worldwide.4 In light of this

 8   pandemic, the growing number of infected individuals in the State of Nevada and worldwide,

 9   and the CDC’s recommendations, counsel request a continuance of the sentencing hearing.

10          3.        Mr. Moreno-Pina further requests a continuance to allow him additional time to

11   obtain a medical report, as ordered by this Court, from his physician regarding his current

12   medical status and recommended physical therapy.

13          4.        The defendant is not incarcerated and does not object to the continuance.

14          5.        The parties agree to the continuance.

15
16
17
18
19
20
21          1
             WHO Characterizes COVID-19 as a Pandemic, World Health Organization (Mar.
22   11, 2020) at https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-
     at-the-media-briefing-on-covid-19---11-march-2020.
23          2
             Center for Disease Control: COVID-19 https://www.cdc.gov/coronavirus/2019-
24   ncov/community/large-events/ (last visited Mar. 24, 2020).
            3
                https://nvhealthresponse.nv.gov/.
25
            4
               Coronavirus Resource Center, John Hopkins University (last visited Apr. , 2020),
26   https://coronavirus.jhu.edu/map.html.
                                                  2
 1        This is the sixth stipulation to continue filed herein.
 2        DATED this 6th day of April 2020.
 3   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 4
 5      /s/ Nisha Brooks-Whittington                    /s/ Susan Cushman
     By_____________________________                 By_____________________________
 6
     NISHA BROOKS-WHITTINGTON                        SUSAN CUSHMAN
 7   Assistant Federal Public Defender               Assistant United States Attorney

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     3
 1                              UNITED STATES DISTRIC mT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00014-RFB-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     JOSE DANIEL MORENO-PINA,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Monday,
11                                                             June 18, 2020
     April 13, 2020 at 1:00 p.m., be vacated and continued to _____________________ at the hour
12        2:00 ___.m.
     of _______ p
13
                        6th day of April 2020.
            DATED this ____
14
                                                                                    ___
15
                                                 RICHARD F. BOULWARE, II
16                                               UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   4
